PER CURIAM. —
This is a suit in equity, brought by plaintiffs, who are school directors of a village school district, against four defendants, three of whom are directors of a common school district, the fourth the clerk of the county court of St. Francois county, to restrain the county clerk from extending the taxes on the tax books in such manner as to recognize the cutting off of part of the village school district and attaching it to the common school district. The petition prayed for a temporary injunction and that on hearing it be made permanent. A temporary injunction was issued, but at the trial of the' case this was dissolved and the suit dismissed by the circuit court of Jefferson county, to which county the case had been taken on change of venue from St. Francois county, where it originated. An appeal was taken from this judgment of the circuit court of Jefferson county to this court, the cause transferred from our court to the Springfield Court of Appeals, where the judgment of the circuit court was reversed and the cause remanded with directions. Subsequently the cause was transferred back to this court in consequence of the decisions of our Supreme Court holding that the act providing for transfers to be unconstitutional and all proceedings had thereunder void. [See State ex rel. Dunham v. Nixon, 232 Mo. 98, 133 S. W. 336; State ex rel. St. Louis Dressed Beef & Provision Co. v. Nixon, 232 Mo. 496, 134 S. W. 538; State ex rel. O’Malley v. Nixon, 233 Mo. 345, 138 S. W. 342.]
A statement of the facts and conclusions of law and judgment of the Springfield Court of Appeals will be found reported under this same title in 154 Mo. App. 411, 134 S. W. 673. On consideration of the case, we have concluded that the statement of facts, the opinion and conclusions of law as there set out by Presiding Judge Nixon so completely- cover the matter that it is unnecessary for us to go into it. We accept and adopt these as our own. Accordingly, for the rea*629sons set out by Judge Nison, it is ordered that the judgment of the circuit court of Jefferson county be reversed and the cause remanded with directions to that court to set aside its order dissolving the temporary injunction, to render that injunction permanent, and render final judgment in favor of plaintiffs as prayed for in their petition.
All concur.